     Case 3:20-cv-00664 Document 7 Filed 12/01/20 Page 1 of 2 PageID #: 107




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JORDAN L. RAUCH,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:20-0664

WAYNE COUNTY DEPARTMENT OF
HEALTH AND HUMAN RESOURCES, et al.,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that Plaintiff’s Complaint (ECF No. 2) be dismissed, with prejudice, and removed

from the docket of the Court and, in light of the recommended dismissal, Plaintiff’s Application to

Proceed Without Prepayment of Fees and Costs be denied as moot. Neither party has filed

objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and ORDERS that Plaintiff’s Complaint (ECF No. 2) be DISMISSED,

with prejudice, and REMOVED from the docket of the Court, consistent with the findings and

recommendations. In light of the dismissal, Plaintiff’s Application to Proceed Without

Prepayment of Fees and Costs is DENIED as moot.
     Case 3:20-cv-00664 Document 7 Filed 12/01/20 Page 2 of 2 PageID #: 108




       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                             ENTER:      December 1, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
